Citation Nr: 1743702	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  13-20 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to May 5, 2016. 


ATTORNEY FOR THE BOARD

A.Yaffe, Associate Counsel











INTRODUCTION

The Veteran served on active duty in the United States Army from April 1990 to December 1992. 

This matter comes on appeal before the Board of Veterans Appeals (Board) from an August 2011 rating decision by the Department of Veterans Affairs, Regional Office located in Winston-Salem, North Carolina (RO), which awarded service connection for PTSD and assigned an initial evaluation of 50 percent. 

The Veteran was previously represented by a private attorney; however that attorney withdrew representation, as reflected in a letter dated October 20, 2016.  The attorney provided a copy of the letter to the Veteran.  In an August 2017 letter, VA notified the Veteran that he may choose to appoint a new representative, but   he has not done so.  The Board therefore finds that he chooses to proceed pro se.

During the pendency of this appeal, the RO, in a June 2016 decision, a Hearing Officer increased to 100 percent the Veteran's rating for PTSD, effective May 5, 2016.  However, prior to such date, the PTSD claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993); see also Fenderson v. West, 12 Vet. App. 119 (1999).

The June 2016 Hearing Officer decision also awarded a total rating based on individual unemployability (TDIU) effective April 1, 2010, to May 5, 2016.  


FINDING OF FACT

Resolving any reasonable doubt in the Veteran's favor, since the beginning of the claim received on December 31, 2009, his PTSD symptoms have resulted in symptoms that approximate total occupational and social impairment.



CONCLUSION OF LAW

From December 31, 2009, the criteria for disability rating of 100 percent for PTSD are approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code (DC) 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In light of the favorable action taken herein, the Board finds that further discussion of the Veterans Claims Assistance Act of 2000 (VCAA) is not required at this time.

Increased Rating Claim - Applicable Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4 .  38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2016).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2016).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any initial rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him or her through their senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted for major depressive disorder when the psychiatric condition produces occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.  

A 50 percent rating is warranted for major depressive disorder when the psychiatric condition produces occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and the inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Court has held that Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242   (1995); Richard v. Brown, 9 Vet. App. 266 (1996).

The Secretary of VA recently amended the portion of the Schedule for Rating Disabilities dealing with psychiatric disorders and the associated adjudication regulations to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  However, the amended provisions do not to apply to claims that were pending before the Board (i.e., certified for appeal to the Board) on or before August 4, 2014, even if such claims are subsequently remanded to the AOJ.  The instant appeal was initially certified to the Board in May 2014.  Therefore, the pre-August 2014 version of the Schedule for Rating Disabilities is for application here.

The United States Court of Appeals for the Federal Circuit has acknowledged the "symptom-driven nature" of the General Rating Formula and that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed. Cir. 2013).  The Federal Circuit has explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Id. at 117. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.

Procedural and Factual Background

By way of background, the Veteran initially filed a claim for PTSD in June 1993, which was denied the RO in January 1996.  The Veteran did not appeal the rating decision and it therefore became final.  

The Veteran filed a petition to reopen in December 2009.  In August 2011, upon verification of the Veteran's in-service stressors, the RO granted service connection for PTSD, effective December 2009.  The RO assigned a 50 percent disability rating that was timely appealed. 

Durham VAMC treatment records dated in January 2010 indicate that the Veteran preferred to live in his car because this was the best way to isolate himself.  He said that he does not want to stay at his mother's home, because "people have negative feelings" about him.  The records further note that because the Veteran was not service-connected for PTSD at the time, he was not eligible for individual therapy in the PTSD clinic.  The mental health professional stated that the Veteran denied homicidal and suicidal ideation, hallucinations, or delusions.  His mood was described as "pretty crappy," his affect restricted, and his insight poor.  

In a follow-up meeting the same month, the Veteran stated that when he tries to sleep he gets really bad dreams of his service in Iraq which included carrying dead bodies of civilians off roads.  This caused him to have fear of sleeping leading to severe insomnia causing him to sleep only four hours a week.  The mental health professional indicated that the Veteran suffers from hallucinations and nightmares.  It was further noted that his mood was neutral, his affect hostile and argumentative, and that he showed poor judgment.  The mental health professional stated that the Veteran denied suicidal and homicidal ideation, and therefore was not considered at harm to self.  However, it was noted that he had chronically elevated risk of harm to others due to his "impulsivity and anger control issues and history of assault." 

The mental health professional diagnosed the Veteran with chronic PTSD indicating that signs and symptoms show it was undiagnosed for many years.  It was noted that the insomnia is directly caused by the Veteran's PTSD symptoms which lead to impulsivity, poor self-control, anxiety, agitation, and feelings of helplessness.  The Veteran was assigned a GAF score of 40. 

Additional follow-up appointments indicate that the Veteran "gives a history of significant PTSD," and that whenever he is able to sleep, he has nightmares.  It further notes that the Veteran has flashbacks, hyperarousal, avoidance of people, irritability and anger, and disassociation from his emotions.  It also indicated that the Veteran had multiple assault charges which have always been dropped.  The mental health professional diagnosed the Veteran with chronic PTSD with psychotic features and assigned him a GAF score of 45.  Throughout the January 2010 assessments, the Veteran was prescribed various medications to relieve his PTSD symptoms.  It was also indicated that the Veteran was seen in other VA treatment centers in Atlanta and was prescribed medication in the past, which did not help improve his condition. 

Durham VAMC treatment records dated in February 2010 indicate that Venlafaxine helped significantly reduce the Veteran's anger, irritability, avoidance, and hypervigilance.  However, it is noted that sleep continues to be problematic. 

Medical treatment records furnished by the Social Security Administration (SSA) dated in April 2010 contain a report from a mental health professional.  It was noted that the Veteran had constant nightmares, but no true hallucinations or delusions.  The Veteran did not exaggerate his difficulties or his problem with impulse control.  The Veteran was described as inhibited and anxious, and aware of his irritability and anger with memory and concentration difficulties.  The Veteran's affect was described as flat and detached.  He did not seek the contact of others.  The mental health professional diagnosed the Veteran with chronic combat-related PTSD, chronic somatization disorder, and personality disorder, not otherwise specified (NOS).  The mental health professional stated that the Veteran was fired in the past because of his anxiety, irritation, and inability to form relationships with others. 
According to an April 2010 SSA mental health assessment, the Veteran had a flat affect with a restricted range of emotions.  The Veteran stated that his only preoccupation was trying to sleep and that he has gone several days without sleeping at all.  He further stated that he always has racing thoughts about Iraq.  The mental health professional noted that after not sleeping for a few days, the Veteran started to have both visual and auditory hallucinations.  The Veteran stated that every time he cannot sleep "it is getting worse and worse."  The Veteran further indicated that suicidal thoughts come and go, but he denied homicidal thoughts.  The Veteran was diagnosed with PTSD with a GAF score of 55. 

In an April 2010 SSA questionnaire, the Veteran's mother indicated that he never sleeps, forgets to eat, and is always irritated.  He gets into heated arguments with the TV.  She wrote that she "doesn't think he knows where he is most of the time" and cannot have a coherent conversation because it always escalates to violence very quickly.  She further stated that he has been this way since he came back from the Army, and that to her knowledge he "never left a job under favorable conditions" since his discharge.  Lastly, his mother indicated that when in the house, the Veteran does not want to leave or interact with others, has poor hygiene and on occasion told her that he did not shower for an entire month.

In his own SSA questionnaire, the Veteran stated that his last job was in November 2008 and that he was fired "from like 200 jobs for fighting."  He wrote that he goes out only once a month because people are mean to him.  He has problems getting along with friends and family because "people do not like much."  He further noted that he has no hobbies, and that he tries to watch TV but it irritates him.  He wrote "I do not dress, I stay in the same clothes all the time," "no reason to bathe, I do not leave home," he "don't bother" to take care of his hair because "no one cares," and "before I beat my wife, she used to cook for me."  Lastly, he indicated that his mother has to remind him to take his medication.  

A June 2010 SSA psychological assessment reiterates that the Veteran cannot sleep and that he had had no consecutive two night sleep in over twenty years.  The Veteran stated that he was "depressed and felt like shit," and that he could not hold up any relationships for more than a few weeks (he had a marriage that ended in a divorce).  

An additional psychological assessment conducted in December 2010 reveals that he continued to have sleep problems with constant flashbacks.  The Veteran was irritated and anxious which led him to be fired multiple times.  He denied having any hobbies and interests or attending church.  The Veteran was diagnosed with PTSD and assigned a GAF score of 60. 

The Veteran underwent a VA compensation examination for PTSD in May 2011.  The examiner noted the Veteran's prior diagnoses for depression and PTSD from various VA medical treatment centers, as well as a 1995 hospitalization for PTSD.  The examiner further noted that the Veteran had no issues with alcohol or drug abuse, but indicated that the Veteran "estimates having been arrested approximately 20 times since leaving service" a few times for domestic violence while married and the rest for simple assault.  The examiner stated that the Veteran had auditory and visual hallucinations due to lack of sleep that are not persistent.  The Veteran indicated that with medication management, his sleep improved.  The Veteran reported panic attacks when around people in social settings, but stated that avoidance of essentially all social settings reduced the amount of panic attacks he experienced.  It was noted further that the Veteran had no suicidal or homicidal thoughts and that the extent of his impulse control was fair but with episodes of violence.  It was also noted that the Veteran had no ability to maintain minimum personal hygiene and that his symptoms affect his ability to go shopping severely, and his ability to self-feeding, and bathing moderately.  His recent and immediate memory was shown to be moderately impaired.  The examiner diagnosed the Veteran with PTSD with a GAF score of 55. 

The examiner concluded that the Veteran's PTSD did not result in total occupational and social impairment, or occupational and social impairment with deficiencies in most areas.  Rather, the examiner determined that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.  The examiner explained that the Veteran was "generally avoidant of any social contact avoidant of stores unless absolute necessitated and then shops at off peak times" and that he "essentially totally avoidant of any social interactions."  The examiner added that the Veteran "misses meals and also rarely bathe/shower" and lost prior jobs specifically because of his insomnia "which caused tardiness and missed work."  

Durham VA medical records dated in May 2013 indicate that the Veteran "is in need of continued mental health services to maintain stabilization, prevent further deterioration, and/or relapses."  Additional treatment notes from June 2013 the Veteran stated that he was "doing as good as it is going to get" and when was pressed admitted that he still cannot sleep and agreed to try additional and or different medications.  

According to Durham VA medical records dated in October 2014, the Veteran reported that he had a hard time getting his medication and described his mood as irritable and angry.  The mental health professional indicated that the Veteran continued to take medication for his PTSD and recommended that he increases the dosage, as well as try other medication to assist with reducing anger and irritability.  It was again noted that the Veteran "is in need of continued mental health services to maintain stabilization, prevent further deterioration, and/or relapses."  

Durham VA medical records dated in September 2015 reflect that while he was able to sleep better, he felt more irritated.  The mental health professional stated that although the sleeping medication helps the Veteran, it is more sedating and increases his irritability.  It was recommended that the morning dosage of his PTSD medication will be lowered. 

Analysis

Upon careful review of the evidence, the Board finds that the weight of the evidence supports a 100 disability rating for the Veteran's PTSD since the beginning of the claim. 

The Board notes that in many instances, as reflected in the medical records, there is clear indication that the Veteran PTSD was productive of severe sleep impairment, gross impairment in thought process, delusions and hallucinations due to severe lack of sleep, persistent danger of hurting others, inability to maintain minimal personal hygiene, and memory loss.  Many of these symptoms serve as a strong indication of total occupational and social impairment. 

Additionally, the Veteran's GAF scores ranged from 40 to 60 during the period on appeal, the worse of which (GAF 40 and 45) signify some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., where a depressed man avoids friends, neglects family, and is not able to work).  DSM-IV; 38 C.F.R. §§ 4.125, 4.130.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The Veteran's low GAF scores appear consistent with his PTSD symptoms of severe insomnia, complete avoidance of people, and violent outbursts.

In further support of the increase, a May 2016 VA examiner opined that the Veteran had total occupational and social impairment as a result of his PTSD and such opinion appears to apply retroactively as well because the examiner discussed the history of the Veteran's PTSD and cited to earlier supportive medical records.  

In terms of social impairment, the examiner described very isolative behavior over the years, markedly diminished interest in activities over the years, and a history of repeated arrests due, in part, to violent behavior, symptoms of which caused clinically significant distress or impairment in social functioning. 

In terms of occupational impairment, the examiner cited to the Veteran's longstanding difficulties in maintaining jobs, noting that he had a multitude of jobs since leaving the service, with the longest lasting only two months in duration and many ending with him being fired or quitting.  Again as noted, the examiner pointed to the Veteran's history of violent and criminal behavior and irritability aggravated by his extremely erratic sleep schedule.  

Based on this body of evidence, and resolving any reasonable doubt in favor of the Veteran, the Board finds that the Veteran's PTSD symptoms approximate not only total social impairment, but also total occupational impairment, which warrants a 100 percent disability rating for PTSD under DC 9411 since the beginning of the claim.  

Finally, the Board notes that the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

From December 31, 2009, a 100 percent rating is granted for PTSD, subject to regulations governing the payment of monetary benefits. 



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


